Title: To Benjamin Franklin from ——— Franquelin, 16 April 1777
From: Franquelin, ——
To: Franklin, Benjamin


Monsieur
A paris ce 16 avril 1777.
La crainte de troubler vos grandes occupations m’a empêché jusqu’à ce jour de me présenter devant vous: mais pressé par ma famille, j’ose donc vous prier de me permettre d’avoir l’honneur de vous voir pour verifier si effectivement nous sommes descendus de la méme souche, comme plusieurs de mes parents me l’ont asseuré; peut-etre n’esce que le desir qu’ils ont, ainsi que moy, d’appartenir à un grand homme. J’ay l’honneur, en attendant votre moment, d’etre avec un tres profond respect Monsieur Votre tres humble et tres obeissant serviteur
Franquelin
avocat au parlement de paris rüe de Bercy fauxbourg St. Antoine
 
Notation: Franquelin. 16. Avril 1777.
